    Case 2:20-cv-03273-ILRL-JVM Document 16 Filed 07/27/21 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

LARRY FORAR ET AL.                                        CIVIL ACTION

VERSUS                                                    NO. 20-3273

GREGORY AVERY ET AL.                                      SECTION: “B”(1)


                                   ORDER

     Defendants’ motion for extension of time to file response

(Rec. Doc. 15) is DISMISSED AS MOOT. The time requested in the

extension has passed and grounds for same are unavailing.

     The Court, after considering the complaint, the record, the

applicable      law,     the     Magistrate’s   Judge’s       Report     and

Recommendation, and finding that as of this date the parties have

filed    no   objections    to   the   Magistrate   Judge’s    Report    and

Recommendation, hereby approves the Magistrate Judge’s Report and

Recommendation and adopts it as its opinion.

     IT IS ORDERED that this lawsuit is hereby remanded to Slidell

City Court for lack of subject matter jurisdiction.

     New Orleans, Louisiana this 26th day of July, 2021



                                   ___________________________________
                                   SENIOR UNITED STATES DISTRICT JUDGE
